        Case 1:19-sw-06175-MEH Document 3 Filed 12/02/19 USDC Colorado Page 1 of 4


AO 93 (Rev. 11/13)    Search and Seizure Warrant




                                               UNITED STATES DISTRICT COURT
                                                                              for the
                                                                      District of Colorado
               In the Matter of the Search of
 (Briefly describe the property     to be searched or identifY the person by      )
 name and address)
                                                                                  )    Case No.
  5165 Copper Drive, Colorado     Springs, CO 80918, more
                                                                                  )
  fully described in Attachment A, attached hereto, and to
                                                                                  )
  include all out buildings and vehicles located thereon.
                                                                                  )


                                                       SEARCH AND SEIZURE WARRANT

To: Any authorized law enforcement officer

         An application by a federal law enforcement officer or an attorney for the government requests the search of the
following person or property located in the State and District of Colorado (identifY the person or describe the property to be searched               and
give its localion):


            SEE "ATTACHMENT                    A" attached hereto and incorporated by reference

        I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or
property described above, and that such search will reveal (identifY the person or describe the property to be sei::ed):

            SEE " ATTACHMENT                   B" attached hereto and incorporated by reference

            ] find that the affidavit(s), or any recorded testimony, establishes probable cause to search and seize the person or
property.



            YOU ARE COMMANDED to execute this warrant on or before __ D_ec_e_m_b_e_r_2_,
                                                                                 _2_0_1_9
                                                                                      __                                    (not to exceed 14 days)


    I8J in the daytime 6:00 a.m. to 1 p.m.         °         o   at any time in the day or night because good cause has been established.

         Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property
taken to the person from whom, or from whose premises, the property was taken, or leave the copy and receipt at
the place where the property was taken.

        The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an
inventory as required by law and promptly return this warrant and inventory to          Michael E. Hegarty
                                                                                                            (United Slates Magistrate Judge)


    o  Pursuant to 18 U.S.c. § 3103a(b), ] find that immediate notification may have an adverse result listed in 18 U .S.C. §
2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)
    o for         days (not to exceed 30).           0 until, the facts justifYing, the later specific date of         _


Date and time issued:           11/18/2019, 2:37 pm


City and state:            Denver, Colorado                                     Michael E. Hegarty, U.S. Magistrate Judge
                                                                                                  Printed name and title
    Case 1:19-sw-06175-MEH Document 3 Filed 12/02/19 USDC Colorado Page 2 of 4




      AO 93 (Rev. 11113) Search and Seizure Warrant (Page 2)


                                                                  Return
Case No.:                                                                      Copy of warrant and inventory left with:
 19-sw-6175-MEH                                                                 t:-I1rt..c...     LIAC..C."'.   -   C.,.,.s ~
Inventory made in the presence of:


Lnventory of the property taken and name of any person(s) seized:




                                                                FILED
                                                     UNITED STATES DISTRICT COURT
                                                          DENVER, COLORADO
                                                               12/2/2019
                                                        JEFFREY P. COLWELL, CLERK




                                                               Certification

     I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant
to the designated judge.




                                                                                     executing officer's signature



                                                                                         Printed narle and title
         Case 1:19-sw-06175-MEH Document 3 Filed 12/02/19 USDC Colorado Page 3 of 4
FB-597 (Rev 8-11-94)"    I                                                                   Page      I
                                                                                                     ---            of   £l..
                                     UNITED STATES DEPARTMENT            OF JUSTICE
                                       FEDERAL BUREAU OF INVESTIGATION                                     ..
                                Receipt for Property Receiyed/Retunied/Released/Seized                 ,

   File ~,    ~D-CtJ-38~S?}3


                                                                                                 item(s) listed    below were:
                                                                                                 o   Received      From
                                                                                                 o   Returned      To
                                                                                                 o   Released      To
                                                                                                 El. Seized
   (Name)     (2e§G16 COt1SJ;              ANb/~         7J2AC?   't
   (Street Address)     SI&:!? Cof?/J5J(. {;¥. .
   (City)    C~                <?s:PgINGS7         C4J


                                                                        "
   Description of Item(s):     tV   OVb 1{)f-/QlV6        xR.   SA J:   Cc:, J<. Xlfa:;; M k)(    It;r?".. (a-) aJ6
    ()Gl L        L/tf>rt:rf' tI¢Ilf23        • (-3) bJE
                                             ;;.
                                                                tfe tAr?7OfJ S/'J:5 C lJS.i8'1-X 961 U//TH
   C!~qe                ~ (4) 1!?1tL>//V t;;ko/t:Jt%6            3%~.~:          fly   r"I.3~M       lAID       VD:2 ~ ~)
                                                                                  r

     Q1l;    C~C]9N          aLLLJe.      I~ "6 7lfvM6            /MdV£":.       (l,) Q\E tJeL             C    kA:RTBf
    9Vf       8L<f($l2$~ j          (9)   ave      IPt1cN5 WITH         Cf/A«t5ere. , (~)        C!\.£ ffiJA-TCH
             Case 1:19-sw-06175-MEH Document 3 Filed 12/02/19 USDC Colorado Page 4 of 4
FD-597 (Ray 8-11-94)'
     ,                  .                                                                    Page   _·_~   __    of __   :;1..
                                                                                                                          __

                                   UNITED STATES DEPARTMENT OF JUSTICE
                                    FEDERAL BUREAU OF INVESTIGATION
                               Receipt for Property      Received/Returned/Released/Seized




                                                                                             item(s) listed     below ~re:
                                                                                             ~ Received         From
                                                                                             o    Returned      To
                                                                                             g Released         To
                                                                                             ~ Seized

   (Name)       teq~lG ~                MJD/ot: LYlCGy                  LUCCiBJ-CQeS:r;-
   (Street    Address) 5/~        GoIP~          tne.
   (City)     CCXOXt9Do         ~GS         ,/
                                                 .C4'2


   Description   of Item(s):   (3/) /NlJ!CL11 - tYI.E )(£//\}I'1             61?L:; {~.9)/NL)/Q'A -
                                   0:                               ~




   Received By:                                           Received From:
